La Jueza Presidenta Señora Naveira Merly
emitió la opinión del Tribunal.
Nos corresponde revisar una sentencia emitida por el entonces Tribunal de Circuito de Apelaciones (Tribunal de Apelaciones) en la que determinó que el foro que adminis-tra la liquidación de un asegurador insolvente retiene ju-risdicción continua y exclusiva para atender toda materia, persona o reclamación relacionada con éste, pero no para atender reclamaciones de una compañía aseguradora que suscribe un contrato con un agente que a su vez es asegu-rado por un asegurador insolvente. Debemos resolver, ade-más, a quién pertenece la prestación consignada por un reasegurador como resultado de un reaseguro.
f-H
El 1ro de julio de 1980, American International Insurance de Puerto Rico (AIICO), una corporación autorizada a operar como compañía de seguros de Puerto Rico, suscri-bió un contrato de agencia de seguros con Seguros San Miguel, Inc. (San Miguel). Conforme a este contrato, San Miguel cobraba, en carácter fiduciario, primas de póliza de seguros pertenecientes a AIICO.
AIICO requirió a San Miguel que prestase fianza para garantizarle el pago de las primas y San Miguel la obtuvo *593de El Fénix de Puerto Rico (El Fénix) como fiadora principal(1) El Fénix luego reaseguró el 90% de tal riesgo con Reaseguradora Patria, S.A. (Patria). En el contrato de fianza y su reaseguro, otorgado el 2 de diciembre de 1996, se estableció que la responsabilidad de El Fénix quedaba limitada a $100,000 y la de Patria a $90,000 en grado de reaseguro. El contrato de reaseguro se limitaba a nombrar a El Fénix como la “Ceding Company”, Patria como la rea-seguradora y a San Miguel como Principal. Nada se dis-puso en el contrato de reaseguro respecto a una causa directa (cut through) a favor de AIICO para reclamar directamente de Patria, conforme lo permite el Art. 4.130 del Código de Seguros de Puerto Rico (Código de Seguros), 26 L.P.R.A. see. 413.
En septiembre de 1997 El Fénix (la compañía asegura-dora) fue declarada insolvente por el Tribunal de Primera Instancia, por lo que se emitió una orden autorizando al Comisionado de Seguros de Puerto Rico (Comisionado) que iniciara un procedimiento de liquidación de los negocios de ésta. Juan Antonio García v. El Fénix de Puerto Rico, Compañía de Seguros, Civil Núm. KAC97-0946. En virtud de esta orden y al amparo de las disposiciones correspondien-tes del Código de Seguros, el tribunal autorizó al Comisio-nado a tomar posesión inmediata de todos los activos de El Fénix, cobrar todo lo adeudado a esa aseguradora y recu-perar toda propiedad mueble o inmueble y derechos perte-necientes a la compañía.
*594El 20 de febrero de 1998 AIICO presentó una demanda de cobro de dinero contra San Miguel, Patria, El Fénix y el Comisionado, en su carácter de liquidador de El Fénix. Reclamó a San Miguel el pago de $132,389, más intereses en concepto de primas de pólizas de seguros expedidas por AIICO, alegadamente colocadas y cobradas, pero no paga-das a la demandante. El Fénix, el Comisionado —en carác-ter de liquidador— y Patria fueron codemandados por ra-zón de la fianza prestada en garantía del cumplimiento de San Miguel. Se incluyó como codemandado, además, al Sr. William Noel Tirado, ex presidente de San Miguel, a su esposa, la Sra. Edna Torres López, y a la sociedad de ga-nanciales compuesta por ambos.
El Comisionado solicitó que se desestimara la demanda contra El Fénix, por encontrarse ésta en proceso de liquidación. A consecuencia de esta solicitud, el 15 de mayo de 1998 el Tribunal de Primera Instancia dictó Sentencia en la que archivó con perjuicio la reclamación judicial contra El Fénix y ordenó la continuación de los procedimientos en cuanto a las demás codemandadas. La codemandada Patria consignó el importe de su obligación como reasegu-radora de El Fénix, o sea, la cantidad de $90,000, en la Secretaría del tribunal de instancia.
Mientras se desarrollaba el pleito de cobro de dinero incoado por AIICO, en el trámite de liquidación bajo el Ca-pítulo 40 del Código de Seguros, 26 L.P.R.A. see. 4001 et seq., que se seguía llevando a cabo contra El Fénix, el Co-misionado llegó a un acuerdo con el Grupo Asegurador Fé-nix (G.A.F.), entidad propietaria del 100% de las acciones de San Miguel. Dado que San Miguel tenía una deuda con El Fénix, ascendiente a $8,310,091, traspasó a esta última las acciones corporativas de San Miguel en pago de dicha deuda. Este acuerdo de transacción puso fin a la demanda que presentó el Comisionado contra San Miguel en cobro de dinero.
*595El 5 de octubre de 1998, el Comisionado solicitó su in-tervención en el pleito, en su capacidad de liquidador, de El Fénix. Alegó que tenía derecho a reclamar la suma consig-nada, ya que El Fénix había instado un pleito indepen-diente en cobro de dinero contra San Miguel, en virtud del cual esta última pasó a formar parte de los activos de El Fénix y, por consiguiente, tenía una acreencia en contra de San Miguel. El Tribunal de Primera Instancia denegó la solicitud de intervención. De esta determinación, el Comi-sionado acudió al Tribunal de Apelaciones, y el 24 de fe-brero de 1999 dicho foro emitió una sentencia mediante la cual revocó la determinación del foro primario y le ordenó a éste que reevaluara la solicitud de intervención.
El 9 de marzo de 1999, el codemandado señor Tirado solicitó que se dictara sentencia sumaria a su favor. Alegó que mientras había sido presidente de San Miguel todas sus actuaciones habían sido en su carácter oficial. El 7 de febrero de 2000, el tribunal de instancia dictó sentencia sumaria parcial mediante la cual desestimó la demanda contra el señor Tirado y su esposa. El 10 de febrero de 2000, dicho foro emitió una sentencia en la que concluyó que carecía de jurisdicción para adjudicar la reclamación presentada contra San Miguel y desestimó la demanda.
Así las cosas, AIICO apeló ambas sentencias ante el Tribunal de Apelaciones. El 31 de octubre de 2000, dicho tribunal confirmó la sentencia sumaria parcial emitida el 7 de febrero de 2000 y revocó la sentencia de 10 de febrero de 2000, que impedía a AIICO continuar su causa de acción en cobro de dinero contra San Miguel, y la confirmó en todo lo demás. Inconforme con el anterior dictamen, AIICO acude ante nos mediante un recurso de certiorari. En sín-tesis, debemos resolver en primer lugar, si el contrato en-tre AIICO, San Miguel y el Fénix es un contrato de seguro regulado por el Código de Seguros, 26 L.P.R.A. see. 4001 et seq., o es un contrato de fianza regido por el Art. 1721 del *596Código Civil, 31 L.P.R.A. see. 4871. Además, debemos de-terminar a quién pertenece la prestación consignada por el reasegurador bajo una relación de reaseguro entre San Miguel (asegurado), El Fénix (asegurador) y Patria (reasegurador).
Expedimos el auto solicitado y con el beneficio de las comparecencias de las partes, procedemos a resolver.
A la luz de los hechos antes esbozados, resulta perti-nente discutir las controversias siguientes:
1. Si el contrato entre AIICO, San Miguel y El Fénix es de seguro y está estregulado por el Código de Seguros, o es un contrato de fianza regido por el Código Civil en su Art. 1721, supra.
2. Bajo una relación de reaseguro entre San Miguel (asegurado), El Fénix (asegurador) y Patria (reasegura-dor), a quién pertenece la prestación consignada por el reasegurador.
I — I hH
El Art. 1721 del Código Civil de Puerto Rico, supra, define el contrato de fianza. Dicho artículo dispone:
Por la fianza se obliga uno a pagar o cumplir por un tercero, en el caso de no hacerlo éste.
Si el fiador se obligare solidariamente con el deudor principal, se observará lo dispuesto en las sees. 3101 a 3112 de este título.
Según J. Puig Brutau, en su obra Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1982, T. 2, Vol. 2, págs. 587-588:
La fianza implica la existencia de una obligación principal y de una obligación accesoria pactada para asegurar el cumpli-miento de la primera. La obligación principal es entre acree-dor y deudor. Este deudor es el “otro” (en la definición de EN-NECCERUS) por el cumplimiento de cuya obligación el fiador se ha obligado hacia el acreedor. La fianza aparece así como *597una obligación convenida entre acreedor y fiador para asegu-rar o garantizar el pago o cumplimiento de una obligación.
Por su parte, el Art. 1.020 del Código de Seguros, 26 L.P.R.A. see. 102, define seguro como
... el contrato mediante el cual una persona se obliga a in-demnizar a otra o a pagarle o a proveerle un beneficio especí-fico o determinable al producirse un suceso incierto previsto en el mismo. El término incluye reaseguro.
A su vez, el Art. 4.090 de dicho Código, 26 L.P.R.A. see. 409, define seguro de garantía, describiendo el riesgo que cubre. En su parte pertinente, la citada disposición establece, en lo pertinente, que el
... seguro de garantía incluye ...
(2) Seguro de fidelidad, que garantiza la probidad de perso-nas que ocupan puestos públicos o privados de confianza.
(3) Garantizar el cumplimiento de contratos y garantizar y otorgar fianzas, obligaciones y contratos de fianza.
Por otra parte, en 1 Couch on Insurance 3rd Sec. 1:6, pág. 11 (1995), se expresa:
... Essentially, insurance is a contract by which one party (the insurer), for a consideration that usually is paid in money, either in a lump sum or at different times during the continuance of the risk, promises to make a certain payment, usually of money, upon destruction or injury of “something” in which a third party (the insured) has an interest. (Escolio omitido.)
Toda vez que el Código de Seguros establece que un se-guro de garantía incluye garantizar el cumplimiento de contratos y garantizar y otorgar fianzas, obligaciones y contratos de fianza, es ésta la fuente de derecho aplicable al caso ante nos. Veamos.
Sabido es que una ley especial que regula una materia específica prevalece sobre una ley de carácter general, como lo es el Código Civil, cuando existe un conflicto entre ambas leyes. Córdova & Simonpietri v. Crown Ame*598rican, 112 D.P.R. 797, 800 (1982). Es cuando existen defi-ciencias en la ley especial que procede acudir a las leyes generales para suplir dichas deficiencias. En el contrato en cuestión, tanto El Fénix como San Miguel se obligan soli-dariamente con AIICO a pagar la cantidad de $100,000 en caso de incumplimiento de contrato por parte de esta última. A tales efectos, dicho contrato dispone lo siguiente:
NOW, THEREFORE, if the Principal shall well and truly keep, do and perforin, each and every, all and singular, the matters and things in said contract set forth and specified to be by the said Principal kept, done and performed at the time and in the manner in said contract specified, and shall pay over, make good and reimburse to the oblige all loss and damage which said may sustain by reason of failure or default on the part of said Principal, then this obligation shall be void; otherwise, to be and remain in full force and effect. Apéndice, exhibit III, pág. 155.
Toda vez que del texto del contrato surge la clara inten-ción de las partes de garantizar el contrato suscrito entre AIICO y San Miguel, el contrato deberá ser considerado como un contrato de garantía, según dispone el Art. 4.090 del Código de Seguros, 26 L.P.R.A. see. 409.
Habiendo concluido que el contrato en disputa es un contrato de seguro de garantía, conforme al mencionado Art. 4.090 del Código de Seguros, debemos resolver cuál es el procedimiento a seguir para que AIICO pueda reclamar a San Miguel y a El Fénix el importe del seguro de garan-tía que le corresponde, según el contrato pactado.
HH HH I — I
Con fecha de 16 de septiembre del 1997, en el caso Juan Antonio García v. El Fénix de Puerto Rico, Compañía de Seguros, caso Civil Núm. KAC 97-0946(906), la Sala Superior de San Juan del Tribunal de Primera Instancia emitió una orden en la que declaró insolvente a El Fénix y autorizó al Comisionado a iniciar un procedimiento *599de liquidación en contra de dicho asegurador, nombrándole como su liquidador. El Código de Seguros provee para la protección del caudal del asegurador insolvente, estable-ciendo un procedimiento para su distribución ordenada en-tre los reclamantes del asegurador. Al emitirse una orden en la que se nombra un liquidador de un asegurador, no se presentará ninguna acción judicial contra el asegurador ni contra el liquidador en Puerto Rico, ni en cualquier otro lugar, o no se mantendrá ni instará una acción de esa na-turaleza luego de emita dicha orden. 26 L.P.R.A. see. 4021(1). También se prohíbe todo embargo, incautación o mandamiento de ejecución contra el asegurador o su activo. 26 L.P.R.A. see. 4052. Una orden para liquidar los negocios de un asegurador del país designará al Comisio-nado como liquidador y lo autorizará para tomar posesión inmediata de los activos del asegurador y para adminis-trarlos bajo exclusiva supervisión del tribunal. Entre los poderes del Comisionado están:
(f) cobrar las deudas y dineros vencidos y reclamaciones per-tenecientes al asegurador y a este fin:
(1) radicar acción oportuna en otras jurisdicciones a fin de prevenir procedimientos de embargo o incautación de bienes contra tales deudas;
(2) tomar todas las acciones necesarias y adecuadas para cobrar, conservar o proteger sus activos y propiedad, inclu-yendo el poder de vender, ajustar, transigir o ceder deudas con propósitos de cobro conforme a los términos y condiciones que considere más convenientes, y
(3) agotar todos los recursos que tengan disponibles los acreedores para hacer valer sus reclamaciones. 26 L.P.R.A. sec. 4018(1)(f)(2).
A tenor con el citado Art. 40.210 del Código de Seguros, este Tribunal ha reconocido que los pleitos pendientes contra un asegurador en liquidación bajo un contrato de garantía deben ser desestimados y remitidos al foro administrativo del procedimiento de liquidación. Intaco Equipment Corp. v. Arelis Const., 142 D.P.R. 648 (1997); Calderón, Etc. v. The Commonwealth Ins. Co., 111 *600D.P.R. 153 (1981); San José Realty, S.E. v. El Fénix de P.R., 157 D.P.R. 427 (2002), Asoc. de Garantía v. Commonwealth Ins. Co., 114 D.P.R. 166 (1983). Nuestros previos pronun-ciamientos han sido a favor de la centralización del proce-dimiento de liquidación, o sea, una vez un tribunal declara insolvente a una compañía aseguradora y comienza el pro-ceso de liquidación, todas las reclamaciones contra la ase-guradora deben consolidarse en un solo foro: el foro administrativo. San José Realty, S.E. v. El Fénix de P.R., supra.
El Código de Seguros, en su Art. 40.390 (26 L.P.R.A. see. 4039), establece un orden de prioridad para el pago de re-clamaciones que el liquidador estará obligado a seguir al momento de distribuir el caudal del asegurador insolvente. A tales efectos, dicho artículo dispone:
La prioridad en la distribución de reclamaciones del caudal del asegurador estará de acuerdo con el orden en que cada clase de reclamación se establece en esta sección. Toda recla-mación en cada una de las clases se pagará en su totalidad o se retendrán fondos suficientes para su pago antes de que los miembros de la próxima clase reciban algún pago. No se esta-blecerán subclases dentro de ninguna clase. El orden de dis-tribución de las reclamaciones será:
(3) Clase 3. — Todas las reclamaciones por pérdidas incurri-das y cubiertas por las pólizas, incluyendo las reclamaciones de terceros reclamantes, todas las reclamaciones contra el ase-gurador por responsabilidad por lesiones corporales o por daño a, o destrucción de, propiedad tangible que no estén cubiertas por pólizas y todas las reclamaciones de una asociación de garantía o asociación de garantía extranjera. Todas las recla-maciones bajo pólizas de seguro de vida o anualidades, ya sean beneficio por muerte o anualidades o valores de inversiones, se considerarán como reclamaciones por pérdida. Aquella porción de cualquier pérdida, para la cual se provee indemnización en virtud de otros beneficios o ventajas recobradas por el recla-mante, no será incluida en esta clase, a menos que sean bene-ficios o ventajas recobradas o recobrables en el cumplimiento de obligaciones alimenticias o por sucesión por muerte o como beneficio de un seguro de vida o como regalías. Ningún pago *601hecho por un patrono a su empleado se considerará una regalía.
Toda vez que el inciso (3) de la citada disposición dis-pone las reclamaciones de pérdidas y cubiertas por pólizas, incluyendo reclamaciones de terceros, la reclamación de AIICO frente a El Fénix debe ser examinada a la luz de este inciso. Dicha reclamación debe ser considerada como parte del procedimiento de liquidación establecido en el Capítulo 40 del Código de Seguros, supra.
En cuanto a la reclamación de AIICO contra San Miguel, debemos tomar en consideración el acuerdo entre El Fénix, San Miguel y G.A.F (entidad propietaria del 100% de las acciones de San Miguel), mediante el cual San Miguel traspasó a El Fénix el 100% de sus acciones corporativas en pago de la deuda que mantenía con esta última. Este acuerdo de transacción puso fin a la demanda que entabló el Comisionado contra San Miguel en cobro de dinero. En vista que El Fénix es propietario del 100% de las acciones de San Miguel, sus intereses resultarían afectados debido a la demanda de cobro de dinero instada por AIICO. Sin embargo, el hecho que el Comisionado, en su capacidad de liquidador, haya obtenido las acciones de San Miguel, no tuvo el efecto de convertirla en aseguradora ipso facto e ipso jure. El Art. 40.210 del Código de Seguros, 26 L.P.R.A. see. 4021, aplica a las acciones contra un asegurador o contra el liquidador. No puede interpretarse que el alcance de dicha disposición se extienda a una corporación que actúa como agente de seguros y que tiene que responder ante acreedores de derechos fiduciarios.(2) Aunque el Comisionado adquirió todas las acciones corporativas de San Miguel, ésta todavía cuenta con su plena capacidad jurídica para demandar y ser demandada como persona jurídica. No obstante, es menester señalar que en San José Realty, S.E. v. El Fénix de P.R., supra, resolvimos *602que una demanda contra un contratista, que se había obli-gado solidariamente con un asegurador que resultó insol-vente, no debe proseguir su curso judicial por entender que al así hacerlo se producen efectos adversos los cuales se pretenden evitar, de manera que el Comisionado liquida-dor realice una liquidación de manera expedita, justa y ordenada. Establecimos que ante la existencia de un vín-culo de solidaridad entre los contratistas (asegurados) y el asegurador insolvente, “forzoso es concluir que no pueden dividirse las reclamaciones entre distintos foros”. Dispusi-mos de esa controversia de la manera siguiente:
De permitirse la continuación de la acción respecto al otro demandado, surgirían los siguientes resultados indeseados, por ser contrarios a la política pública en que se asienta la legislación comentada: (a) siendo subsidiaria, aunque solida-ria, la responsabilidad de la fiadora, de resultar victoriosa la parte reclamante en contra del fiado, tendrá aquella que repe-tir contra la fiadora en caso de que no pueda cobrar del fiado (lo cual es muy probable en los casos en que la reclamación sea en cobro de dinero por materialistas, suplidores u obreros, ya que frecuentemente el fiado resulta insolvente); (b) en cuyo caso siempre tendrá el reclamante que recurrir al Comisio-nado para tratar de obtener el pago total o parcial de la misma con el potencial peligro de que la decisión del Comisionado conflija con la determinación del Foro Judicial; (c) los dos su-puestos anteriores exponen, tanto a la parte reclamante como al fiado, a múltiples procedimientos a los fines de que cada cual pueda hacer valer sus derechos contractuales mediante el fraccionamiento de procedimientos en foros diversos, con el consiguiente efecto de: (d) que tengan que incurrir en más gastos y (e) dilate aún más, innecesariamente, el cobro o reco-bro de lo debido; (f) lo cual, a su vez, conlleva al resultado de causar demora en la liquidación e incertidumbre respecto al efecto potencial en los activos de la aseguradora insolvente en liquidación al desconocerse si finalmente habrá de recaer una decisión final y firme en contra del fiado y el monto de la misma, antes de que pueda el Comisionado liquidador responder al reclamante. San José Realty, S.E. v. El Fénix de P.R., supra, págs. 453-454.
En síntesis, el propósito de la consolidación de las recla-maciones es evitar y prevenir que alguien obtenga algún *603tipo de preferencia, sentencia, embargo o privilegio en de-trimento de los demás acreedores. Por tal razón, la de-manda de AIICO contra San Miguel deberá ser desestimada.
IV
La demandante alega que el Tribunal de Apelaciones erró al sostener que los fondos consignados por la codemandada Patria benefician a El Fénix y no a AIICO. Para estar en posición de contestar esta interrogante es menester analizar el contrato suscrito entre Patria, El Fénix y San Miguel. Como previamente expusimos, el contrato de reaseguro se limitó a nombrar a El Fénix como la “Ceding Company”, a Patria como la reaseguradora y a San Miguel como principal. Nada se dispuso en dicho contrato respecto a una causa directa (cut through) a favor de AIICO para reclamar directamente de Patria, conforme lo permite el Art. 4.130 del Código de Seguros, 26 L.P.R.A. see. 413. Con relación al contrato de reaseguro, en Asoc. de Garantía v. Commowealth Ins. Co., supra, pág. 171, expresamos que éstos
... permiten, como presume Garrigues, que el asegurador pueda explotar en forma nivelada y homogénea su negocio, proveyéndole la manera de transferir a otro asegurador un riesgo excesivo o de naturaleza extraña a su gestión. Ahora bien, “y a pesar de la íntima relación que cada operación con-creta de reaseguro mantiene siempre con otra operación de seguro directo, no puede decirse que sea un contrato accesorio de éste. La relación de ambos contratos entre sí no destruye su respectiva autonomía; sin perjuicio de que el seguro directo sea presupuesto necesario para el reaseguro, ambos contratos funcionan de modo autónomo y separado, sin que el asegurado tenga acción alguna contra el reasegurador ni éste contra aquél”. (Citas omitidas.)
De otra parte, el Código de Seguros, en su Art. 4.130 (26 L.P.R.A. sec. 413), dispone:
*604El asegurado original o tenedor de una póliza, u otra persona que no fuere el asegurador cedente, que reclamare en virtud del seguro de cualquier asegurado o tenedor de póliza, no ten-drá ningún derecho de acción directa contra el reasegurador que no esté específicamente expresado en el contrato de rea-seguro o en un convenio específico entre el reasegurador y tal asegurado original o tenedor de póliza.
De lo expuesto previamente se colige que, no sólo nues-tros previos pronunciamientos, sino la doctrina y la juris-prudencia de otras jurisdicciones —estatales y federales— avalan nuestra posición. Morris & Co. v. Ins. Co., 279 U.S. 405 (1929); Travelers Indent Co. v. Scor Reinsurance Co., 62 F.3d 74 (2do Cir. 1995). En la esfera federal se ha esta-blecido que el contrato de reaseguro “involves no privity between the original insured and the reinsurer; the contract is entirely between reinsurer and reinsured, absent any special undertaking to asume a direct liability to the original insured”. (Citas omitidas.) A/S Ivarans Rederei v. Puerto Rico Ports Authority, 617 F.2d 903, 905 (1er Cir. 1980).
Este derecho del asegurado para reclamar directamente al reasegurador fue examinado por este Tribunal en Asoc. de Garantía v. Commonwealth Ins. Co, supra. Allí se tra-taba de un grupo de asegurados por Commonwealth que obtuvieron, por gracia de endosos anejados a los contratos de reaseguro, el derecho a dirigirse contra los reasegurado-res de Commonwealth. El asunto que se debía resolver era si ese derecho de acción directa contra el reasegurador, que se consagró en los endosos de reaseguro, era exigible ante la insolvencia del asegurador. Este Tribunal concluyó que el producto de los reaseguros estaba dentro del activo su-jeto a distribución en la liquidación por insolvencia de la aseguradora y que no se le podía dar la preferencia a los asegurados reclamantes sobre los demás asegurados. Por su parte, el Art. 5.010(1)(h) del Código de Seguros, 26 L.P.R.A. sec. 501(1)(h), menciona los reaseguros como acti-*605vos del reasegurador, al determinarse su situación económica.
En vista de que los fondos consignados por Patria pro-vienen de un contrato de reaseguro existente con El Fénix, hoy en estado de insolvencia y sometido al proceso de liqui-dación bajo el Capítulo 40 del Código de Seguros, supra, forzoso es concluir que el producto de dicha prestación constituye un activo perteneciente a El Fénix.
V
Por los motivos antes expuestos, se revoca la sentencia dictada por el Tribunal por el Tribunal de Circuito de Ape-laciones el 31 de octubre de 2000, en tanto ésta permite a ATICO continuar su causa de acción de cobro contra San Miguel y se confirma en cuanto a todo lo demás.
El Juez Asociado Señor Rivera Pérez disintió sin opi-nión escrita. Los Jueces Asociados Señores Rebollo López y Fuster Berlingeri no intervinieron.

(1) Al respecto, en el contrato de fianza entre El Fénix de Puerto Rico (El Fénix) y Seguros San Miguel Inc. (San Miguel) de 2 de diciembre del 1996 se incluyó la cláusula siguiente:
“Know all men by these presents that Seguros San Miguel, Inc. as a Principal, hereinafter called the Principal, and El Fénix de Puerto Rico, a company duly created and existing under the laws of the Commonwealth of Puerto Rico, and having its principal office in San Juan, as Surety, hereinafter called Surety, are held and firmly bound unto AMERICAN INTERNATIONAL INSURANCE COMPANY OF PR, as Obligee, hereinafter called Owner, in the amount of ONE HUNDRED THOUSAND WITH 007100* ********($** *100,000.00) for the payment whereof Principal, and Surety bind themselves, their heirs, executors, administrators, successors and assigns, jointly and severally firmly by these presents.” Apéndice, exhibit III, pág. 155.


(2) Véase Ruiz v. New York Dept. Stores, 146 D.P.R. 353, 369 (1998).